Williams, J.
-The plaintiff built a sidewalk for the city of Dubuque, which was to be paid for when the city collected the cost of it from the owners of the adjoining lots. The jury returned a special verdict, finding that the work was done, the amount due, and that the city had not collected from the abutting owners the cost of the sidewalk; and that the city had not shown, by the evidence, that within a reasonable time after the completion of the work it did all that was reasonably within its power to collect the assessment upon the lot owners for the building of the sidewalk in question.
Under the contract with plaintiff, the city was bound to collect the assessments within a reasonable time after the work was done, and pay the plaintiff. A failure to do so would render the city liable to pay the stipulated price for the walk. The burden of proof of diligence rests upon the city. 1 Greenleaf, § 79. The judgment on the verdict is
Affirmed.